DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-8 in the reply filed on 12/13/2021 is acknowledged.  The traversal is on the ground(s) that the apparatus and method claims require the same or similar structures.  This is not found persuasive because the apparatus claims have language directed towards intended use, which prior art only need be capable of performing, whereas in the method claims similar structures are treated differently, with each step given weight that prior art must meet. As such, specific keyword searches of automatic and manual operation and step occurrences at the very least must be conducted thereby resulting in undue burden during search which ultimately may result in additional prior art needed to meet the method claim, thus also resulting in a burden on the examination front. 
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
It is noted that the applicant has limitations directed towards the intended use of the apparatus of claims 1-8. In order to meet these limitations, prior art only need to be capable of performing that intended use, but need not explicitly state that it is used in such a way.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cherepinsky (EP 3403924 A1).

	Regarding claim 1, Cherepinsky teaches a landing gear control system for an aircraft having a retractable landing gear (Cherepinsky, figure 4, item 414, landing gear levers are used to control the extension and retraction of a landing gear on an aircraft so such a landing gear is implied), the landing gear control system comprising a lever assembly comprising a manually operable lever movable from a first position to a second position (Cherepinsky, figure 4, item 414, landing gear lever), the lever assembly arranged, in response to the lever moving to the second position, to output a gear-up command that causes the landing gear to move from a down position to an up position (Cherepinsky. column 4, lines 57-57, controls are fly-by-wire , hence all commands are issued in the form of signals; 
a motor configured to move the manually operable lever from the first position to the second position  in dependence on a signal received in response to the aircraft taking-off (Cherepinsky, column 5, lines 32-43, actuator moves landing gear in response to a controller signal), the manually operable lever configured to be operated by a pilot of the aircraft manually and operated by the motor (Cherepinsky, paragraph 29, manual and automatic operation are allowed for by the control systems).

	Regarding claim 2, Cherepinsky teaches the landing gear control system according to claim 1, wherein the lever assembly and the motor are arranged to allow a pilot to override, by manual operation of the lever, movement of the lever by the motor (Cherepinsky, column 9, lines 43-45, autonomous flight mode can be disabled by a pilot applying force to an aircraft control like the gear lever).

	Regarding claim 3, Cherepinsky teaches the landing gear control system according to claim 2, wherein the lever assembly comprises one or more sensors configured to detect manual operation of the lever at least during movement of the lever by the motor ( Cherepinsky, column 9, lines 43-45, autonomous flight mode can be disabled by a pilot applying force to an aircraft control like the gear lever meaning that the system must be able to detect and react to manual operation of the levers using some sort of sensor).

	Regarding claim 4, Cherepinsky teaches the landing gear control system according to claim 1, wherein the motor is arranged to provide force feedback to a user when operating the lever 

	Regarding claim 5, Cherepinsky teaches the landing gear control system according to claim 1, further including a control module arranged to detect when the aircraft has taken off and, in response to the detection of the aircraft having taken off, to output a signal which causes the motor to move the lever from the first position to the second position (Cherepinsky, paragraph 29, automatic pilot commands use input from sensors to control the flight systems of the aircraft of which the landing gear lever is a part and hence it would be evident that such a system would retract landing gear after taking off).

	Regarding claim 6, Cherepinsky teaches the landing gear control system according to claim 1, including a computer processing module (Cherepinsky, figure 2, item 75, vehicle management computer) arranged to receive the gear-up command from the lever assembly and to control the movement of the landing gear to the up position (Cherepinsky , paragraphs 29 and 30, pilot commands are used by the vehicle management computer to control the aircraft including subsystems such as the landing gear ).

	Regarding claim 7, Cherepinsky teaches an aircraft including a retractable landing gear (Cherepinsky, figure 4, item 414, landing gear levers are used to control the extension and retraction of a landing gear on an aircraft so such a landing gear is implied), a landing gear retraction control system (Cherepinsky, paragraph 30 and 31, actuators for control of aircraft subsystems are described and the gear control is mentioned), and

(a) move automatically to the gear-up position in response to a take-off signal (Cherepinsky, paragraph 29, automatic pilot commands use input from sensors to control the flight systems of the aircraft of which the landing gear lever is a part and hence it would be evident that such a system would retract landing gear after taking off), and 
(b) allow for manual override by the action of a pilot of the aircraft of the automatic movement (Cherepinsky, column 9, lines 43-45, autonomous flight mode can be disabled by a pilot applying force to an aircraft control like the gear lever).

	Regarding claim 8, Cherepinsky teaches an aircraft including a landing gear control system according to claim 1 (Cherepinsky, abstract, system is designed for use in an aircraft).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miller (US 2580452) teaches a system for the automatic deployment and retraction of aircraft gear when proper. This system detects when takeoff is happening using aircraft speed, altitude, and attitude.
Rodriguez (US 3138347 A) teaches an automated system that retracts the landing gear using the pressure to determine takeoff.
Lynas (EP 3299296 A1) teaches a landing detection system based on vibrations that could also be used to detect takeoff.
Duda (KR 20180118793 A) teaches an autopilot system that has the capability of retracting the landing gear after takeoff.
Lindahl (US 20060027706 A1) teaches a system that preemptively opens landing gear doors before pilots initiates the retraction of landing gear after takeoff.
Hanchey (US 20090302173 A1) teaches an autopilot computer that is able to contro the landing gear.
Kondo (US 20140151501 A1) teaches a system for retracting and extending a landing gear based on input from a controller.
Betts (US 20150027266 A1) teaches a landing gear lever controller.
Kavounas (US 20150122945 A1) teaches a system that automatically extends and retracts landing gear based on an aircraft’s altitude.
Fernandez (US 5489830 A) teaches aircraft controls with force feedback controls.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642